Citation Nr: 1013638	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-36 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for basal cell carcinoma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1944 to 
November 1946, and from November 1950 to November 1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.

In August 2008, the Board remanded the case to permit further 
development of the claim.  The requested development has been 
accomplished, and the Board may now proceed with its review 
of the appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

The Veteran has scars on his face, neck, and upper back, 
secondary to surgical removal of tissue affected by basal 
cell carcinoma.  When added together, the scars of the face 
and neck total at least one-quarter inch (0.6 cm.) in width; 
and at least one of the scars is depressed.  The scars have 
not caused either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); the 
scars, individually or when added together, are not at least 
five inches (13 cm.) in length; the scars are not adherent to 
underlying tissue; the scars, when added together, do not 
cover an area of at least six square inches (39 sq. cm.); the 
scars are not deep, unstable, or painful; and the scars do 
not cause limited motion or impairment of function.

CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
more, for basal cell carcinoma, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 
7800-05, 7819 (2009); 38 C.F.R. § 4.118, DC 7800-05, 7819 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran's 
service-connected basal cell carcinoma is more disabling than 
currently evaluated.  Initially, it is noted that VA has a 
duty to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a July 
2005 letter, VA informed the Veteran of the evidence VA had 
received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  In an 
April 2006 correspondence, VA explained how disability 
evaluations and effective dates are assigned, and the AOJ 
subsequently readjudicated the claim by issuing a statement 
of the case (SOC) in October 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by a subsequent 
readjudication, such as an SOC or SSOC, is sufficient to cure 
a timing defect).

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(holding that when the Board addresses a question that has 
not been addressed first by the RO, it must consider whether 
the claimant was given adequate notice, and if not, whether 
the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records.  Furthermore, the Veteran has undergone 
several VA examinations (in December 2004, August 2005, April 
2007, and July 2009).  The Veteran argues that the July 2009 
examination was inadequate and that he should be afforded 
another examination.  For reasons discussed in full below, 
however, the Board finds that the examination was adequate.

In short, VA has fulfilled its duty to assist in every 
respect.


II.  Increased Rating

The Veteran contends he is entitled to an increased rating 
for his service-connected basal cell carcinoma.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

When assigning a disability rating, VA is obligated to 
consider whether a veteran is entitled to "staged" ratings 
(separate ratings assigned for separate time periods).  Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings 
for increased-rating claims).

When VA grants a claim for an increased rating, it may assign 
an effective date up to one year before the date the 
claimant's application for increase was received, provided it 
is factually ascertainable that an increase in disability 
occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); 
Hart, 21 Vet. App. 505, 509 (2007).  Here, the relevant 
evidentiary window begins June 20, 2004 (one year before the 
Veteran filed his claim for increased rating), and continues 
to the present time.

In February 2005, the RO established service connection for 
basal cell carcinoma, and assigned a noncompensable 
evaluation.  In an October 2006 adjudication, the RO 
increased the rating to 10 percent disabling.  The 10 percent 
rating has been in effect continuously since that time.

The Veteran filed his claim for an increased rating in June 
2005.  The RO rated the Veteran's basal cell carcinoma under 
Diagnostic Code (DC) 7819, which pertains to benign skin 
neoplasms.  Under DC 7819, benign skin neoplasms are rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.  38 C.F.R. § 4.118, DC 7819.

The criteria for rating scars were revised, effective October 
23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 
38 C.F.R. § 4.118, DCs 7800-05).  VA's Office of General 
Counsel (OGC) has indicated that in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent 
that Karnas conflicts with the precedents of the U.S. Supreme 
Court and the Federal Circuit.  Specifically, Karnas is 
inconsistent with Kuzma insofar as Karnas provides that, when 
a statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is more favorable to the claimant will govern 
unless the statute or regulation clearly specifies otherwise.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.

OGC had previously determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  What remains unclear, 
however, is whether the "old" criteria can be applied 
prospectively.  OGC seems to indicate in its VAOPGCPREC 7-
2003 opinion, that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  This opinion, however, is not entirely clear.  
Given the lack of direct guidance on this issue, the Board, 
in giving the Veteran all due consideration, will consider 
applying the old criteria prospectively.

Here, because the Veteran's claim was pending before October 
23, 2008, the Board will evaluate the claim under whichever 
criteria (pre-revision or post-revision) are more favorable 
to his claim, taking into consideration the above discussion.

Under DC 7800, a 10 percent rating is warranted for 
disfigurement of the head, face or neck with one 
characteristic of disfigurement.  A 30 percent rating is 
warranted where there is disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or, where there are two or three characteristics of 
disfigurement.  A 50 percent rating is warranted where there 
is disfigurement with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or, 
where there are four or five characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2007).

The eight characteristics of disfigurement are: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) at widest part; surface contour of 
scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 
1 (2007).

The criteria effective as of October 23, 2008, make clear 
that characteristic(s) of disfigurement may be caused by one 
scar or by multiple scars, and need not be caused by a single 
scar in order to assign a particular evaluation.  38 C.F.R. § 
4.118, DC 7800, Note 5 (2009).

Under DC 7801, scars other than those on the head, face, or 
neck, that are deep or that cause limited motion, are rated 
based on the surface area of the skin covered by the scar.  A 
deep scar is one associated with underlying soft tissue 
damage.  Scars covering more than 6 square inches (39 sq. 
cm.), up to 12 square inches (77 sq. cm.), are rated 10 
percent disabling.  Scars covering more than 12 square inches 
(77 sq. cm.), up to 72 square inches (465 sq. cm.), are rated 
20 percent disabling.  Scars covering more than 72 square 
inches (465 sq. cm.), up to 144 square inches (929 sq. cm.), 
are rated 30 percent disabling.  Scars covering more than 144 
square inches (929 sq. cm.) are rated 40 percent disabling.  
38 C.F.R. § 4.118, DC 7801 (2007).

The criteria under DC 7801, effective as of October 23, 2008, 
are different in that the new criteria apply to scars that 
are deep and nonlinear, rather than to scars that are deep or 
that cause limited motion.  38 C.F.R. § 4.118, DC 7801 
(2009).

Scars in widely separated areas of the body are rated 
separately.  For example, scars on two or more extremities, 
or scars on anterior and posterior surfaces of extremities or 
trunk, are rated separately.  38 C.F.R. § 4.118, DC 7801, 
Note 1; DC 7802, Note 1 (2007).

DCs 7802 and 7803 are also used to evaluate scars of the 
head, face, or neck, but they are not for consideration here 
because they do not provide for evaluations that are in 
excess of 10 percent.  38 C.F.R. § 4.118, DC 7802 (2009); 38 
C.F.R. § 4.118, DCs 7802, 7803 (2007).

The criteria under DC 7804, effective as of October 23, 2008, 
apply to unstable or painful scars.  One or two such scars 
merit a 10 percent rating; three or four scars, a 20 percent 
rating; and five or more scars, a 30 percent rating.  38 
C.F.R. § 4.118, DC 7804 (2009).

Under DC 7805, VA rates other scars (not otherwise considered 
under the rating schedule) on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805 
(2007).

The criteria under DC 7805, effective as of October 23, 2008, 
apply to other scars (including lineal scars) and other 
disabling effects (of scars evaluated under DCs 7800-04) not 
considered in a rating provided under DCs 7800-04.  38 C.F.R. 
§ 4.118, DC 7805 (2009).

Turning to the relevant evidence of record, the record shows 
that in August 2005 the Veteran underwent a VA examination.  
Physical examination of his scars showed that the Veteran had 
many small scars as a result of previous acne.  Those scars 
are not at issue here.

There were six scars left by surgical treatment of basal cell 
carcinoma: (1) a linear surgical scar on the left cheek, 
approximately 2 cm. x 0.5 cm., that was mildly atrophic and 
normal in color, with no real tissue loss; (2) a scar on the 
right cheek, 2 cm. x 0.4 cm., that was atrophic and normal in 
color, with mild tissue loss; (3) a papule, with a surgical 
scar between the eyebrows, 6 mm. x 3 mm. (0.6 cm. x 0.3 cm.); 
(4) a scar on the posterior neck, 0.5 cm., atrophic, 
hypopigmented in color, with no tissue loss; (5) a lineal 
surgical scar on the medial canthus, 5 mm. (0.5 cm.), mildly 
hypertropic, with no tissue loss; and (6) a scar on the left 
mid-back, 1 cm. x 1 cm., atrophic, hypopigmented plaque, with 
no evidence of tissue loss.  There was no disfigurement 
associated with any of the scars.

In March 2007, the Veteran underwent another surgery to 
remove cancerous growth at the left nasal alar base.  The 
operation left a scar that was 1.3 cm. in length and 0.8 cm. 
in width.

In April 2007, the Veteran underwent another VA examination.  
Physical examination revealed several surgical scars-
secondary to surgery for basal cell carcinoma-on the 
anterior and posterior head and neck, and on the back.  
Specific location of the scars was recorded as follows: left 
temple, forehead glabella, left nasal ala crease, and nasal 
dorsum.  The maximum length of the scars was 2 cm.; maximum 
width was 0.5 cm.  There was no tenderness on palpation; no 
adherence to underlying tissue; no resulting limitation of 
motion or loss of function; no underlying soft tissue damage; 
no skin ulceration or breakdown over the scar; no underlying 
tissue loss; no elevated or depressed scars; no disfigurement 
of the head, face, or neck; and no induration or 
inflexibility.  Scars were the same color as the normal skin, 
and the texture of the scarred areas was normal.

Another VA examination, also conducted in April 2007, showed 
several well-healed surgical scars, from previous basal cell 
carcinoma removal, on the face-including on the left 
nasolabial fold, left upper cheek, glabella, upper cutaneous 
lip-and upper back.  The scars caused a "subtle" deviation 
on the right lateral side of the nose, specifically causing 
the size of the right nare to be slightly larger than that of 
the left nare.  The examiner commented that because the 
deviation was subtle, it did not require corrective plastic 
surgery.

A private skin examination conducted in June 2008 found that 
the Veteran had "numerous" scars on the left side of the 
face due to recurrent nonmelanoma skin cancer surgeries.  The 
scars were asymmetrically distributed.

In June 2008, the Veteran underwent another surgery to remove 
cancerous tissue on his left cheek.  The operation left a 
scar that was 1.1 cm. in length and 0.8 cm. in width.

A private treatment record dated May 2009 shows that the 
Veteran reported scarring from various surgeries.  Physical 
examination revealed "some asymmetry" between the left and 
right side of the face.  In addition, the Veteran's skin had 
also been thinned by the repeated surgeries, especially on 
the nasal ala.

In July 2009, the Veteran underwent another VA examination, 
that revealed a few scattered hypochromic scars, on the upper 
back and face, ranging from 1-2 cm., either lineal or round, 
with no obvious tenderness or pain.  There was loss of soft 
tissue; no adherence to underlying tissue; no ulceration or 
loss of skin over scars; and no limitation of function.  
There was no disfigurement, except for mild distortion of the 
nose, which showed a larger left nostril than right nostril.  
(The examiner commented that the previous examination had 
incorrectly stated that the right nostril was larger than the 
left.)  Speaking of the scars in their entirety, the examiner 
opined that the disfigurement, "if any," was "very mild."

A private treatment record dated November 2009 shows that the 
Veteran reported scarring from various surgeries.  Physical 
examination revealed numerous, scattered, lineal incisions on 
the left side of the face, most notable on the left nasal 
facial area.  There was a depressed scar in the upper nasal 
bridge.  There was "[s]light asymmetry" of the nasal tip, 
and "[s]light volume loss" on the left cheek with multiple, 
scattered 1-3 mm. pitted scars.

In December 2009, the Veteran presented for follow-up 
treatment at the Mayo Clinic.  Physical examination revealed, 
among other things, asymmetry of the cheeks and a mild 
deviation of the nose toward the right side.

In December 2009, VA received two lay statements from the 
Veteran's friends.  The first statement, from a friend of 
"many years," indicated that because of the several 
surgeries the Veteran had undergone, the Veteran was 
disfigured on the left side of his face.  Specifically, 
"[t]he cheek that was once full [became] skinny and flat and 
there [was] a marked difference between the left and right 
sides of his face."

In the other statement, a close friend affirmed that the 
Veteran's facial appearance underwent a "dramatic change" 
in the last five years.  Specifically, "[h]is cheeks were 
once full in appearance and the left side [became] flat and 
lifeless [in appearance]."

After reviewing all the evidence, the Board finds that the 
Veteran's disability warrants a 30 percent evaluation, but no 
more.  As discussed above, skin neoplasms can be rated under 
three different criteria: disfigurement of the head, face, or 
neck (DC 7800); scars (DCs 7801, 7802, 7803, 7804, or 7805); 
and impairment of function.  38 C.F.R. § 4.118, DC 7819.

The Board finds that an increased rating is warranted based 
on disfigurement of the head, face, or neck, under DC 7800.  
As noted above, to warrant an evaluation greater than 10 
percent under DC 7800, scars (of the head, face, or neck) 
must be accompanied with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or the scars must 
show two or three characteristics of disfigurement.  38 
C.F.R. § 4.118, DC 7800 (2009).

Here, the Veteran's scars show at least two characteristics 
of disfigurement.  The evidence shows that, in aggregate, the 
Veteran's scars total at least one-quarter inch (0.6 cm.) in 
width and that at least one of his scars is depressed.  See 
38 C.F.R. § 4.118, DC 7800, Note 5 ("The characteristic(s) 
of disfigurement may be caused by one scar or by multiple 
scars; the characteristic(s) required to assign a particular 
evaluation need not be caused by a single scar in order to 
assign that evaluation.").  Although the April 2007 VA 
examination report shows that the Veteran had no elevated or 
depressed scars, a November 2009 private treatment report 
shows that the Veteran had a depressed scar in the upper 
nasal bridge.  Resolving the doubt in the Veteran's favor, 
the Board finds that the Veteran has at least one service-
connected scar that is depressed.  Accordingly, a 30 percent 
rating is warranted under DC 7800.

The Board also finds that a rating in excess of 30 percent is 
not warranted by the evidence.  First, the evidence shows 
that the Veteran's service-connected scars meet only two of 
the characteristics of disfigurement (the evidence must show 
at least four characteristics of disfigurement to merit a 50 
percent rating under DC 7800).  The Veteran's scars, 
individually or when added together, are not at least five 
inches (13 cm.) in length; the scars are not adherent to 
underlying tissue; and the scars, when added together, do not 
cover an area of at least six square inches (39 sq. cm.)-the 
minimum surface area required to meet any of the last four 
characteristics of disfigurement.  Because the Veteran's 
scars meet only two of the characteristics of disfigurement, 
a rating in excess of 30 percent is not warranted under the 
characteristics-of-disfigurement criteria.

Nor is a rating in excess of 30 percent warranted under the 
other prong of DC 7800-namely, disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips).  The Veteran's scars, though accompanied with palpable 
tissue loss, have not caused gross distortion or asymmetry of 
two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips).

The evidence shows that the Veteran's nose and cheeks are, to 
a degree, asymmetrical.  As to his nose, one of his nostrils 
is slightly larger than the other.  This condition, however, 
was described by examiners as "subtle."  Accordingly, the 
Board finds that it does not rise to the level of "gross 
distortion or asymmetry."  As to the Veteran's cheeks, the 
evidence shows that one of his cheeks is not as full as the 
other cheek.  Like the asymmetry of the nose, the Veteran's 
asymmetrical cheeks were described by examiners as slightly 
or mildly asymmetrical (one examiner stated that there was 
"slight" asymmetry; another that there was "some 
asymmetry"; and other examiners simply did not report that 
there was or was not any asymmetry).  No examiner described 
the asymmetry of the cheeks as "gross" or anything 
approaching that level.

The Board recognizes that the Veteran submitted lay 
statements to the effect that the Veteran's cheeks were 
grossly asymmetrical.  The Board finds, however, that the 
evidence, taken as a whole, does not show that there is 
"gross distortion or asymmetry" of the Veteran's cheeks 
because it finds the descriptions of the cheeks by the 
examiners to be more probative than the lay descriptions in 
the evidence because the Board finds the examiners' 
collective experience in addressing what does and does not 
constitute gross asymmetry of features to be more likely to 
be accurate than the opinion of a friend or other 
acquaintance.

Moreover, to warrant a rating in excess of 30 percent, the 
evidence would have to show asymmetry of two features or 
paired sets of features.  Accordingly, even if the Board were 
to accept the accuracy of the lay statements (regarding the 
asymmetry of the cheeks), there is nothing in the evidence to 
support a finding of gross asymmetry of the nose (the lay 
statements did not address the asymmetry of the nose).  
Therefore, evidence of grossly asymmetrical cheeks would 
support, at most, evidence of asymmetry of only one paired 
set of features (the cheeks); and thus a rating in excess of 
30 percent would not be warranted.

A rating in excess of 30 percent is not warranted under DC 
7801 because the criteria of DC 7801 apply to scars not of 
the head, face, or neck, and the Board could ascertain only 
one scar (resulting from the service-connected basal cell 
carcinoma) that meets that criteria-namely, the scar on the 
Veteran's upper back.  That scar, however, is not deep (it is 
not associated with underlying soft tissue damage) and does 
not cause limited motion.  Accordingly, it does not warrant a 
compensable evaluation.

A rating in excess of 30 percent is not warranted under DC 
7804 because none of the Veteran's scars is either painful or 
unstable.

Finally, the Veteran's condition does not meet the criteria 
under DC 7805 because, as noted above, there is no evidence 
that the Veteran's basal cell carcinoma has caused limitation 
of function or, under the revised regulation, other disabling 
effects not considered in a rating provided under DCs 7800-
04.

The Board notes that the Veteran challenges the adequacy of 
the July 2009 VA examination specifically because the 
examiner did not provide detailed measurements of the 
Veteran's service-connected scars.  The Board finds, however, 
that given the disposition of the claim here-granting a 30 
percent evaluation-and given the detailed measurements 
provided by a previous VA examination and two private medical 
records, there is no need to remand the case for another 
examination.

At most, the measurements (pertaining to the length of the 
Veteran's scars), if submitted as evidence, could show that 
the Veteran meets another of the eight characteristics of 
disfigurement-namely, scars that when added together are at 
least 5 inches (13 cm.) in length.  (The Board notes that 
even this finding is highly unlikely.  By adding the length 
of scars as recorded at the August 2005 VA examination (5.5 
cm. total length), together with scars of record due to 
surgeries since that time (1.3 cm. scar due to March 2007 
surgery; and 1.1 cm. scar due to June 2008 surgery), the 
total length approaches only 7.9 cm., significantly short of 
the 13 cm. required to meet one of the characteristics of 
disfigurement.  Still, the Board acknowledges that although 
such a finding is unlikely, it is at least a possibility, 
however remote.)

Nevertheless, even if evidence were procured to establish 
such a finding, it would not affect the outcome of the 
Board's decision in this case.  As discussed above, the Board 
finds here that the evidence shows only two characteristics 
of disfigurement.  Therefore, evidence pertaining to the 
length of the scars (if shown to be at least 5 inches in 
length in aggregate) would constitute evidence of a third 
characteristic of disfigurement.  Because, under DC 7800, 
evidence of two or three characteristics of disfigurement 
warrants a 30 percent rating-and because the Board has 
granted a 30 percent rating-it is irrelevant for rating 
purposes here whether the Veteran's service-connected scars 
meet the length requirement or not.  Consequently, it is not 
necessary to remand the case for another VA examination.

(The Board further notes that it is unreasonable to expect, 
given the evidence in the record, that a VA examination would 
reveal that the Veteran's scars exceeded an area of at least 
six square inches (39 sq. cm.)-the minimum surface area 
required to meet four of the possible eight characteristics 
of disfigurement.  As constituted, the evidence here shows 
that the Veteran's service-connected scars of the head, face, 
and neck cover no more than 4.4 square centimeters, a surface 
area that does not approach 39 square centimeters.)

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id.  Before an 
extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  First, the Board notes that the regular ratings 
provide for a higher rating for the Veteran's basal cell 
carcinoma but that evidence supporting a higher rating has 
not been submitted.  In addition, the Veteran has not shown 
that his service-connected disability has required frequent 
periods of hospitalization or has produced marked 
interference with his employment.  In short, this case does 
not present a truly "exceptional or unusual disability 
picture," and the Board finds that the disability rating 
herein recognized is not an unfair or inaccurate assessment 
of the effect the Veteran's basal cell carcinoma has on his 
employment or potential employment.  Therefore, referral of 
the case for consideration as to whether an extra-schedular 
rating should be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected basal cell carcinoma has been 30 percent disabling, 
but no more, during the entire applicable period here.

In arriving at these conclusions, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).

ORDER

A 30 percent disability rating, but no more, for basal cell 
carcinoma, is granted subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


